Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Walter Murphy, Appellant                              Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-22-00115-CR         v.                         18F0459-005).    Memorandum Opinion
                                                      delivered by Justice van Cleef, Chief
The State of Texas, Appellee                          Justice Morriss and Justice Stevens
                                                      participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Walter Murphy, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 10, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk